MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any
                                                                                 Oct 21 2020, 9:26 am
court except for the purpose of establishing
the defense of res judicata, collateral                                              CLERK
                                                                                 Indiana Supreme Court
estoppel, or the law of the case.                                                   Court of Appeals
                                                                                      and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Zechariah S. Landers                                     Ryan L. Groves
Coldren, Frantz & Sprunger                               McKinney & Malapit Law
Portland, Indiana                                        Muncie, Indiana

Cory M. Sprunger
Sprunger & Sprunger
Berne, Indiana

Veronica Nicholson
Sprunger & Sprunger
Fort Wayne, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Michelle Miller (Ross),                                  October 21, 2020
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         20A-DR-882
        v.                                               Appeal from the Randolph Circuit
                                                         Court
David Miller,                                            The Honorable Jay L. Toney,
Appellee-Respondent                                      Judge
                                                         Trial Court Cause No.
                                                         68C01-0705-DR-207



Crone, Judge.

Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020        Page 1 of 16
                                             Case Summary
[1]   Following a protracted custody dispute between Michelle Miller Ross (Mother)

      and David Miller (Father), the parties agreed to participate in a family therapy

      program with a New York therapist chosen by Mother and to follow all of the

      therapist’s reasonable recommendations. When the therapist issued her

      recommendations, Father objected to them as unreasonable and filed a motion

      to that effect in the trial court. After an evidentiary hearing, the trial court

      issued an order ruling that the therapist’s recommendations are unreasonable

      and therefore nonbinding. The court also denied Mother’s request for

      attorney’s fees. Mother now appeals those rulings. We affirm.


                                 Facts and Procedural History
[2]   Mother and Father are the parents of two daughters, Mc.M. (Older Child), born

      in December 2002, and Ms.M. (Younger Child), born in November 2006

      (collectively the Children). When the couple divorced in 2008, the trial court

      awarded Mother primary physical custody and ordered joint legal custody. In

      March 2015, the Indiana Department of Child Services (DCS) removed the

      Children from Mother’s care and placed them with Father based on a report of

      Mother’s neglect and sexual abuse of Younger Child by Mother’s husband

      M.R. (Stepfather). Immediately thereafter, Father filed a motion for emergency

      temporary custody, which was granted, as well as a petition to modify the

      dissolution decree with respect to custody and child support. DCS filed a

      petition to have the Children adjudicated children in need of services. Mother

      and Father agreed to have all parenting issues addressed in the CHINS

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020   Page 2 of 16
      proceedings, and in August 2016, Father was granted sole physical custody.

      Mother was granted parenting time subject to the recommendations of the

      therapists involved in the CHINS case.


[3]   After the CHINS dismissal, in November 2017, Mother filed a petition to

      modify custody, parenting time, and child support. Father filed a notice of

      objection and a motion for in-camera interview, based on a DCS assessment

      that substantiated the sexual abuse allegations against Stepfather. Respondent’s

      Ex. E. In August 2018, Mother and Father entered into a settlement

      agreement, which provided for an evaluation by a New York therapist chosen

      by Mother. The therapist, Linda Gottlieb, owns a company specializing in

      remedial therapy for families with parental alienation. The agreement between

      Mother and Father reads, in relevant part,


              12. Pending completion of Linda Gottlieb’s evaluation, she shall
              immediately submit her findings and recommendation for the
              scope and parameters of her proposed program based upon this
              family’s specific set of circumstances to the Court.


              13. Both Parties agree to follow Linda Gottlieb’s
              recommendations, including any reasonable changes made
              during the course of implementation of recommendations based
              upon how the family is reacting to re-unification, unless that
              Party can demonstrate that said recommendation is
              unreasonable. The parties agree that the Court shall retain
              authority to determine any changes in parenting time in the event
              of a disagreement of the parties.


      Appellant’s App. Vol. 2 at 52-53.


      Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020   Page 3 of 16
[4]   On October 29, 2018, the trial court approved the settlement agreement and

      gave the parties ten days to object to any of Gottlieb’s recommendations, which

      at that time were forthcoming. The next day, Gottlieb issued her

      recommendations, which included relocating the Children to New York to

      attend a four-day intervention with both Mother and Stepfather; a temporary or

      permanent transfer to Mother of sole legal and physical custody; a ninety-day

      no-contact period between the Children and Father, with an indefinite

      extension of the no-contact period should Father fail to support Mother’s

      relationship with the Children; that Father must attend education and therapy

      services at Gottlieb’s New York facility to address his unsupportive behavior

      and admit that alienation is a form of psychological child abuse; that Father

      write the Children a letter, to be pre-approved by Gottlieb, on the importance of

      having Mother in their lives and including a statement of Mother’s good

      qualities; and that Father provide mementos and photographs showing

      Mother’s involvement. Petitioner’s Ex. 10.


[5]   On October 31, 2018, Father filed an objection to the recommendations and

      requested a stay of the implementation of the program pending a hearing. He

      challenged as unreasonable Gottlieb’s recommendations that Stepfather be

      present and participate in the therapy with Mother and Children, that the

      Children be relocated to New York during the school year, and that there be a

      ninety-day ban on communication between Children and Father, subject to

      extension at Gottlieb’s discretion. Appellant’s App. Vol. 2 at 56-59.

      Additionally, Father alleged certain irregularities during the course of Gottlieb’s


      Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020   Page 4 of 16
      evaluation and challenged Gottlieb’s claims that he had engaged in severe

      alienation and posed a danger to the Children. Id. at 59. Shortly thereafter,

      Mother filed a motion for rule to show cause based on Father’s noncompliance

      with Gottlieb’s recommendations. Following a December 4, 2018 hearing, the

      trial court found that Father had not willfully failed to follow the court’s order

      and denied Mother’s motion.


[6]   The trial court conducted a series of hearings on the remaining pending motions

      in early 2019, during which it admitted into evidence without objection the

      DCS assessment substantiating the sexual abuse allegations against Stepfather.

      Respondent’s Ex. E. Three therapists who had treated the Children over a

      prolonged period testified that participation in Gottlieb’s program would impair

      their emotional development and endanger their physical health. Dr. Paul

      Spengler assessed Gottlieb’s parent alienation program and wrote a report,

      concluding in part that Gottlieb’s judgments throughout her report reflect

      extreme and unwarranted confidence and reflect what is known in clinical

      judgment literature as overconfident bias. He testified that there is a debate in

      the literature concerning the validity of parent alienation syndrome and noted

      that Gottlieb’s conclusions were replete with “very extreme statements of

      confidence.” Tr. Vol. 2 at 215-16. He also explained his observations of

      Gottlieb’s methodology and, particularly, irregularities he found in Gottlieb’s

      report, such as the lack of any assessment of risk factors. Id. at 228, 236. The

      parties submitted their proposed findings and conclusions. In March 2020, the

      trial court issued an order with findings of fact and conclusions thereon, ruling


      Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020   Page 5 of 16
      that Gottlieb’s recommendations were unreasonable and therefore nonbinding.

      The court also denied requests by both parties for attorney’s fees. Mother filed

      a motion to correct error, which the trial court denied. She now appeals.

      Additional facts will be provided as necessary.


                                     Discussion and Decision

      Section 1 – Mother has failed to demonstrate clear error in the
      trial court’s conclusion that Gottlieb’s recommendations were
                  unreasonable and therefore nonbinding.
[7]   Mother contends that the trial court erred in ruling that Gottlieb’s

      recommendations were unreasonable. Where, as here, the trial court has issued

      findings of fact and conclusions thereon pursuant to Indiana Trial Rule 52(A),

      we review them for clear error. Steele-Giri v. Steele, 51 N.E.3d 119, 123 (Ind.

      2016). We will not set aside the court’s findings or judgment unless they are

      clearly erroneous, meaning that there are no facts or reasonable inferences

      drawn therefrom to support them. In re Marriage of Sutton, 16 N.E.3d 481, 485

      (Ind. Ct. App. 2014). We give due regard to the trial court’s opportunity to

      assess the credibility of witnesses and therefore consider only the evidence and

      reasonable inferences favorable to the judgment without reweighing the

      evidence or assessing witness credibility. Nelson v. Nelson, 10 N.E.3d 1283, 1285

      (Ind. Ct. App. 2014). We do not defer to the trial court’s conclusions of law

      and will find clear error if the court has applied the wrong legal standard.

      Sexton v. Sexton, 970 N.E.2d 707, 710 (Ind. Ct. App. 2012), trans. denied.



      Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020   Page 6 of 16
[8]   Here, the trial court’s findings of fact include the following: 1


                11. Ms. Gottlieb has indicated that the following stipulations by
                Court order must include: 1) the child to accompany the rejected
                parent to New York to attend the 4-day intervention at
                [Gottlieb’s facility]; 2) a temporary or permanent order for the
                transfer of sole physical and legal custody to the rejected parent;
                3) a 90 day no-contact period between the child and the favored
                parent; this must include all telephone and electronic
                communications as well as physical contact; 4) a requirement for
                the favored parent to accept parent education services with
                [Gottlieb’s firm]; 5) the favored parent must write a letter to the
                child stating the importance of having the rejected parent in the
                child's life and in what specific ways; the qualities the rejected
                parent has to offer the child; and that further, she/he supports the
                reunification and why. This letter is to be approved by [Gottlieb]
                before being given to the child; 5) the favored parent is to provide
                the alienated parent with any mementos, videos, pictures, and
                other materials indicative of the family history and of the
                alienated parent’s involvement with their child to be used in the
                intervention; 6) a provision for an indefinite extension of the no-
                contact period should the favored parent fail to support the
                rejected parent’s relationship with their child. [Gottlieb] will
                collaborate with the favored parent’s support for the relationship
                and will notify the court if so requested; 7) the favored parent is
                to engage with a [Gottlieb]-approved therapist to address the
                behaviors that had been unsupportive of the relationship between
                the other parent and their child, to gain awareness that alienation
                is a form of psychological child abuse, and to recognize that it is
                in the child’s best interests for the other parent to be meaningfully
                in the child’s life. Before the no-contact period can be lifted, the
                therapist should provide documentation that the favored parent is
                ready, willing, and able to support the relationship between the



      1
          The findings refer to the parties by name or party designation. We refer to them as previously indicated.


      Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020                     Page 7 of 16
        other parent and their child and will abstain from alienating
        behaviors. (The Court recognizes that there are two section 5’s in
        this paragraph; that is the way it appears in the summary of Ms.
        Gottlieb’s program, submitted as Exhibit 10 on March 19, 2019.)


        ….


        15. Ms. Gottlieb reviewed what counsel for Mother describes as
        the “clinical picture," including the Children’s statements,
        Stepfather’s lie detector test results, therapy notes, and CHINS
        records, and reached the conclusion that “the sex abuse
        allegations (by Stepfather against Younger Child) lacked merit.”


        16. The prosecuting attorney did not file criminal charges against
        Stepfather regarding the sexual abuse allegations.


        17. Younger Child first revealed the allegations of sexual abuse
        to her stepmother, Sarah Miller.


        18. Younger Child next disclosed the allegations of sexual abuse
        to Father .…


        19. Younger Child also disclosed sexual abuse allegations
        against Stepfather in a forensic interview.


        20. Younger Child reported to Aubrey Driscoll, therapist for the
        girls collectively, and for Older Child individually, that she was
        sexually abused by Stepfather.


        ….


        22. That Older Child was in the home at the time Younger Child
        indicates that Stepfather abused her.

Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020   Page 8 of 16
        23. In the CHINS cases involving the minor children in Allen
        Superior Court, the Court attached and incorporated into its
        Order on Review Hearing dated September 8, 2016, the DCS
        assessment regarding the sexual abuse allegations. The
        Conclusion Statement to this Assessment states as follows:


        “The Department finds that there is a preponderance of evidence
        to support the allegations of sexual abuse of Younger Child by
        the perpetrator Stepfather and the neglect of the Children by the
        perpetrator Mother. The allegations dated 3/15/15 are
        substantiated. Due to the fact that during a forensic interview
        Younger Child disclosed penile and digital penetration of her
        vagina. She was able to describe the incident in graphic detail
        with descriptions that are not common for a child of her age to
        have knowledge about. Younger Child was able to clearly
        articulate what occurred, in a narrative style, that it was not
        believed that she was coached to make this disclosure. Older
        Child was able to corroborate Younger Child’s disclosure with
        what she witnessed. In addition, both Children voiced concern
        for being at Mother’s home due to physical discipline and
        statements that were contrary to their emotional well[-]being.
        Older Child went as far as to disclose that she had thoughts of
        suicide if she were made to return to Mother’s home. The detail
        that Older Child was able to describe also lead [sic] the team to
        believe that she was not coached to make a disclosure. Mother
        was explained the disclosures in detail and maintains that the
        Children are lying and there is no truth to their disclosure. This
        assessment is recommended to be transferred to the permanency
        unit for further supervision.”


        24. Stepfather would be included in the 4-day program with
        Mother and the minor Children.


Appealed Order at 4-6.



Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020   Page 9 of 16
[9]    Mother asserts that the trial court clearly erred because it failed to state the basis

       for its determination that Gottlieb’s recommendations are unreasonable. She

       claims by not enforcing the settlement agreement and requiring the parties to

       submit to Gottlieb’s program, the trial court has “effectively terminated

       Mother’s parenting time … without a single finding that [it] would be harmful

       to the children, … endanger the children’s physical health, or … significantly

       impair the children’s emotional development.” Reply Br. at 8. See Rickman v.

       Rickman, 993 N.E.2d 1166, 1168 (Ind. Ct. App. 2013) (“A decision about

       parenting time requires us to give foremost consideration to the best interests of

       the child[ren].”). We disagree with Mother’s characterization. The trial court

       was tasked with hearing and examining the underlying evidence and resolving a

       specific question: were Gottlieb’s recommendations unreasonable and

       therefore nonbinding? The court answered that question in the affirmative.

       While it is true that Gottlieb’s recommendations implicated parenting time, at

       least temporarily, the issue was not separately before the court because Mother

       did not file a formal request for it. See Appealed Order at 3 (court’s

       unchallenged finding, “there is no request for modification of parenting time

       pending.”); see also Appellant’s App. Vol. 2 at 53 (settlement agreement

       specifically vested trial court with the authority to make changes in parenting

       time). Nothing prevented Mother from making such a filing.


[10]   Even so, the findings and judgment as a whole indicate that the trial court

       considered the Children’s best interests in assessing the (un)reasonableness of

       Gottlieb’s recommendations. The court was careful not to indict Gottlieb’s


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020   Page 10 of 16
       program in general but instead concluded that the recommendations were

       unreasonable for this specific family. Emphasizing the fact-sensitive nature of

       its determination, the court articulated numerous bases for its decision:

       Younger Child’s revelations to her therapists that Stepfather sexually abused

       her (keeping in mind the different considerations involved in bringing criminal

       charges versus substantiating allegations in the context of family law and

       CHINS proceedings); Gottlieb’s conclusions concerning the abuse, which the

       court characterized as “completely discount[ing] even the possibility that

       [Younger Child] was sexually abused”; and the requirements that the Children

       participate in Gottlieb’s program with Stepfather (the alleged abuser), in a

       faraway state, under absolute isolation from Father and from home for at least

       ninety days. Appealed Order at 8. The trial court essentially conducted a

       totality-of-the-circumstances analysis, and as such, considered the Children’s

       best interests. See Kirk v. Kirk, 770 N.E.2d 304, 308 (Ind. 2002) (determination

       of child’s best interests requires court to focus on totality of circumstances).


[11]   Alternatively, Mother contends that the trial court erred in not applying

       contract principles to its review of the parties’ settlement agreement. She has

       failed to develop a cogent argument on this claim as required by Indiana

       Appellate Rule 46(A)(8) and has waived consideration of this argument. Basic

       v. Amouri, 58 N.E.3d 980, 984 (Ind. Ct. App. 2016). Waiver notwithstanding,

       “freedom of contract principles that govern property settlements do not apply to

       child support and child custody because of the ‘overriding policy concern [to]

       protect[] the welfare and interests of children.’” Copple v. Swindle, 112 N.E.3d


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020   Page 11 of 16
       205, 211 (Ind. Ct. App. 2018) (quoting Voigt v. Voigt, 670 N.E.2d 1271, 1278

       n.10 (Ind. 1996)). Even if the rules of contract interpretation were applicable,

       the plain language of the settlement agreement would not work in Mother’s

       favor, as it requires each party to follow Gottlieb’s recommendations “unless

       that Party can demonstrate that said recommendation is unreasonable.”

       Appellant’s App. Vol. 2 at 53. The court simply examined the evidence and

       ruled that the terms of Gottlieb’s program were unreasonable. Mother’s

       argument lacks merit.


[12]   Additionally, Mother submits that the trial court erred in incorporating into its

       findings a DCS assessment that substantiated the sexual abuse allegations

       against Stepfather. See Appealed Order at 6 (finding 23). She challenges the

       assessment on hearsay grounds. When Father introduced the assessment as

       part of Respondent’s Exhibit E, Mother did not object. Tr. Vol. 2 at 247. She

       therefore has waived consideration of this claim on appeal. See In re Paternity of

       C.S., 964 N.E.2d 879, 886 (Ind. Ct. App. 2012) (Mother waived challenge to

       trial court’s consideration of expert’s updated custody evaluation by failing to

       object below), trans. denied. Mother now claims that what the court did below

       actually amounted to taking judicial notice of CHINS records. She asserts that

       a court may take judicial notice of the records but not of facts within those

       records. Matter of D.P., 72 N.E.3d 976, 982-83 (Ind. Ct. App. 2017). Here, the

       trial court first referenced judicially noticing the records from the CHINS case

       but ultimately admitted the challenged portion of the DCS assessment of sexual




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020   Page 12 of 16
       abuse when it admitted Exhibit E. At no time did Mother object or ask for a

       clarification from the trial court.


[13]   Moreover, the record includes testimony from Father and from the Children’s

       three therapists that the sexual abuse allegations had been substantiated. Father

       articulated that it was the sexual abuse allegations (and Mother’s correlating

       neglect) that precipitated the CHINS proceedings and emergency change of

       custody to him. See Tr. Vol. 2 at 244 (Father’s testimony that “[Younger Child]

       disclosed a sexual abuse against her stepfather. So, on that following day we

       filed a police report and then on, I believe, it was the following Thursday,

       [DCS] of Allen County conducted a forensic interview with the girls.”). Thus,

       even if the underlying CHINS facts were improperly judicially noticed, the

       critical fact that the sexual allegations were substantiated was peppered

       throughout the record. Thus, the allegedly improper evidence was cumulative

       of properly admitted evidence, and therefore its admission did not amount to

       reversible error. See Matter of A.F., 69 N.E.3d 932, 942 (Ind. Ct. App. 2017)

       (“Admission of hearsay evidence is not grounds for reversal where it is merely

       cumulative of other evidence admitted.”), trans. denied. Based on the foregoing,

       we conclude that Mother has failed to demonstrate clear error in the trial

       court’s ruling that Gottlieb’s recommendations were unreasonable.


             Section 2 – The trial court acted within its discretion in
            concluding that Mother is not entitled to attorney’s fees.
[14]   Mother also challenges the trial court’s decision not to award attorney’s fees. In

       post-dissolution proceedings, the trial court has broad discretion in awarding

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020   Page 13 of 16
       attorney’s fees, and we review the trial court’s ruling for an abuse of discretion,

       which occurs when the decision is against the logic and effect of the facts and

       circumstances before it. Myers v. Myers (Phifer), 80 N.E.3d 932, 938 (Ind. Ct.

       App. 2017). The trial court is not required to state its reasons for its decision to

       award attorney’s fees. Id.


[15]   “The general rule regarding attorney fees – known as the American Rule – is

       that each party bears its own attorney fees.” Cavello v. Allied Physicians of

       Michiana, LLC, 42 N.E.3d 995, 1006 (Ind. Ct. App. 2015). Among the

       exceptions to the American Rule are attorney’s fee awards for frivolous,

       unreasonable, or groundless actions and attorney’s fee awards in domestic

       relations matters. Ind. Code §§ 34-52-1-1, 31-15-10-1. In any civil action, the

       trial court may award attorney’s fees to the prevailing party if it finds that either

       party brought the action or defense on a claim or defense that is frivolous,

       unreasonable, or groundless. Ind. Code § 34-52-1-1(b)(1). In domestic relations

       actions, the trial court may order attorney’s fees after considering factors such

       as the relative resources, employability, and earning ability of the parties and

       any misconduct by one party that directly results in the other party incurring

       additional fees. Myers, 80 N.E.3d at 938.


[16]   Here, both parties sought attorney’s fees, and the trial court concluded that

       neither was entitled to them. Because Father did not cross-appeal this issue, we

       address only Mother’s request for attorney’s fees. In evaluating Mother’s

       request, the trial court specifically concluded, “if [Father] believes his daughter,

       he is acting reasonably as well. He has followed Orders of the courts involved,

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020   Page 14 of 16
       and has prevented contact between the Children and [Stepfather]. This conduct

       is exactly what would be expected from a parent in this position.” Appealed

       Order at 9. On appeal, Mother focuses her fee request on what she

       characterizes as a frivolous, groundless action by Father in filing his objection

       to Gottlieb’s recommendations. A claim is frivolous if it is taken primarily to

       harass the other party, it is unreasonable if no reasonable attorney would

       consider the claim worthy of litigation, and it is groundless if no facts exist that

       support the legal claim presented by the losing party. Waterfield v. Waterfield, 61
N.E.3d 314, 335-36 (Ind. Ct. App. 2016), trans. denied (2017). Mother was not

       the prevailing party. Indiana Code Section 34-52-1-1 simply does not apply.


[17]   That said, the trial court appeared to apply the considerations applicable in

       domestic relations cases, and since Mother did not raise any argument

       regarding the parties’ relative financial circumstances, the court simply

       concluded that Father did not engage in misconduct but rather acted reasonably

       in objecting to the recommendations and filing his objection within the ten-day

       period prescribed by the court. As discussed, the issue before the trial court was

       whether Gottlieb’s recommendations were unreasonable; the parties simply had

       different opinions concerning the answer to that question. Father did not

       engage in misconduct, let alone misconduct causing Mother to incur additional

       fees. As such, the trial court acted within its discretion in denying Mother’s

       request for attorney’s fees. Accordingly, we affirm.




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020   Page 15 of 16
[18]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-882| October 21, 2020   Page 16 of 16